Candles, J.
Had this case been on trial before a jury upon the evidence introduced at the hearing before the magistrate, it would have been error for the court to direct a verdict, as an issue of fact was formed. Therefore, under the rule laid down by this court in Toole v. Edmondson, 104 Ga. 784, the certiorari was properly dismissed on the ground that appeal to a. jury *655in the justice’s court was the plaintiff's remedy. See also, in this connection, Dotson v. Hawes, 120 Ga. 369.
Argued March 10, —
Decided March 27, 1905.
Certiorari. Before Judge Cann. Chatham superior court. December 10, 1904.
Saussy & Saussy, for plaintiff in error.
Anton P. Wright, contra.

Judgment affirmed.


All the Justices concur. ■